Title: From Thomas Jefferson to David Bailie Warden, 26 December 1820
From: Jefferson, Thomas
To: Warden, David Bailie


thro’ depmt of State.  Dear Sir
Monticello
Dec. 26. 20.
Your acceptable letters of Mar & Apr. 20. and of May 15. of the present year, have not been sooner answered, nor the brochures you so kindly sent me acknoleged because the state of my health has in a great degree interdicted to me the labors of the writing table. add to this a stiffening wrist, the effect of age on an antient dislocation, which is likely to deprive me entirely of the use of the pen.We are expecting to see you all involved in war, in Europe, revolutions going on in so many of it’s countries, such military movements to suppress them, the intestine borborisms of Engld France, and Germany, seem impossible to pass away without war; in a region too where war seems to be the natural state of man.Nor are we much at our ease here. the mischiefs of bank paper, catastrophe of our commerce, sudden and continued reduction of the nominal value of property & produce, which has doubled and trebled in fact the debts of those who owed any thing, place us in a state of great depression. but nothing disturbs us so much as the dissension lately produced by what is called the Missouri question: a question having just enough of the semblance of morality to throw dust into the eyes of the people, & to fanaticise them; while with the knowing ones it is simply a question of power. the Federalists, unable to rise again under the old division of whig and tory, have invented a geographical division which gives them 14. states against 10. and seduces their old opponents into a coalition with them. real morality is on the other side. for while the removal of slaves from one state to another adds no more to their numbers than their removal from one county to another, the spreading them over a larger surface adds to their happiness and renders their future emancipation more practicable.Mr Botta, when he published his excellent history of our revolution, was so kind as to send me a copy of it, for which I immediately, & before I had read it,  returned him my thanks. a careful perusal as soon as I had time made me sensible of it’s high value, and anxious to get it translated & published. after some time I engaged a very competent person to undertake it, & lent him my copy. he proceeded however very slowly, & had made little progress when a mr Otis sent me a first volume of a translation he had made, and lately a 2d the 3d and last being now in press. it is well done, and I am anxious to send a copy to mr Botta, if I can find the means. the 1st difficulty is to keep it out of the French post office, which would tax it beyond it’s value: and you know my situation among the mountains of the country, & how little probable it is that I should meet with a passenger going to Paris. I will therefore address a copy thro’ my friend John Vaughan of Philadelphia and request him to deliver it to some passenger from that place to Paris. would it be asking too great a favor of you to mention this, with my great respect, to mr Botta, supplying my inability to write? and could you even go further, should you at any time find yourself in the book shop of Messrs Debures, and say to them that I shall take care in the spring to remit them the 38 ƒ-40 l  balance of their last envoi, which arrived safely, to which I shall add a further call for some books.Our family, all present at least, join in friendly remembrances of you. mr Randolph is at present our Governor, & of course at Richmond. he has had the courage to propose to our legislature a plan of general emancipation & deportation of our slaves. altho this is not ripe to be immediately acted on, it will, with the Missouri question, force a serious attention to this object by our citizens, which the vicinage of St Domingo brings within the scope of possibility. I salute you with constant & affectionate respect and attachment.Th: Jefferson